Citation Nr: 1040983	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.  

The matter concerning entitlement to special monthly compensation 
(SMC) for loss of use of a creative organ initially came to the 
Board of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The Veteran's 
claims file is currently under the jurisdiction of the RO in Los 
Angeles, California.

In March 2009, the Board remanded this case to the RO so that 
additional development of the evidence could be conducted.

As noted by the Board in March 2009, in October 2004 the Veteran 
filed a claim for service connection for erectile dysfunction.  
See VA Form 21-4138.  The RO, however, never adjudicated this 
claim; rather, the RO adjudicated the issue of entitlement to SMC 
for loss of use of a creative organ.  See February 2005 rating 
decision.  In light of the foregoing, the Veteran's claim for 
service connection for erectile dysfunction being again raised by 
the record, but has not been adequately, as discussed below, 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

As set forth in more detail below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

As indicated in the Introduction, this case was remanded in March 
2009.  Unfortunately, the ordered development remains to be 
sufficiently completed.  Accordingly, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

As mentioned by the Board in March 2009, in October 2004 the 
Veteran filed a claim for service connection for erectile 
dysfunction that had never been adjudicated by the RO; the Board 
at that time referred the matter to the RO for appropriate 
action.  

Also in March 2009, the Board pointed out that the issue of 
entitlement to SMC for loss of use of a creative organ - for 
which an appeal had been perfected - was inextricably intertwined 
with the question of the Veteran's entitlement to service 
connection for erectile dysfunction.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision on one issue cannot be rendered until a decision on the 
other issue has been rendered).  Accordingly, the Board found in 
March 2009 that the claim for entitlement to SMC for loss of use 
of a creative organ was to be deferred pending the adjudication 
of the Veteran's claim for service connection for erectile 
dysfunction.

As such, the Board's March 2009 remand directed, inter alia, that 
the following be completed:

Readjudicate the issue of entitlement to 
SMC for loss of use of a creative organ 
after adjudicating the claim for service 
connection for erectile dysfunction.  If 
the benefit sought on appeal remains 
denied, issue an updated SSOC and give the 
veteran and his representative an 
appropriate amount of time to respond.  
(emphasis added).


The AMC thereafter, in April 2010, issued a Supplemental 
Statement of the Case (SSOC) to the Veteran.  The issue cited on 
the SSOC was "Entitlement to special monthly compensation (SMC) 
for loss of use of a creative organ."  The SSOC further informed 
the Veteran that the claim for SMC was intertwined with a 
determination whether you have erectile dysfunction secondary to 
his service-connected diabetes mellitus.  The Board here 
parenthetically notes that the Veteran's original October 2004 
claim for service connection for erectile dysfunction was not 
limited to consideration on a secondary basis.  

The SSOC shows that the AMC considered two VA examination reports 
(dated in December 2004 and January 2005) in its "adjudication" 
of the erectile dysfunction service connection issue, and that 
following this consideration determined that a careful review of 
the evidence did not establish entitlement to service connection 
for erectile dysfunction secondary to the service-connected 
diabetes mellitus.  The SSOC also determined that SMC for loss of 
use of a creative organ was not warranted as there was neither 
evidence that the erectile dysfunction was related to an event in 
service causing injury or disease, nor evidence that the erectile 
dysfunction was secondary to, or aggravated by, a service-
connected disability.

The Board again notes that the Veteran did not indicate his 
desire to have his October 2004 claim for service connection for 
erectile dysfunction limited to consideration on only a secondary 
basis.  The AMC's SSOC of April 2010 did just that, as well as 
limited its consideration of the evidence (which includes service 
treatment records as well as post-service medical records - both 
VA and private) to two specifically-identified VA examination 
reports.  The Board also notes that the SSOC did not inform the 
Veteran of pertinent laws and regulations pertaining to service 
connection claims, either on a direct or secondary basis.  This 
deficiency in the ordered development and adjudication mandates 
further development.  Stegall.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. § 
3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  While the Veteran was 
provided VCAA notice pertaining to his service connection claim 
for erectile dysfunction in December 2004 - almost six years ago 
-- a review of the record shows that the Veteran at that time was 
not specifically notified of the information and evidence 
necessary to substantiate a secondary service connection claim.  
On remand, the AMC/RO must provide VCAA notice of the 
requirements related to secondary service connection claims.

Therefore, this issue is again REMANDED to the RO for the 
following action:

1.  Regarding the matter of entitlement to 
service connection for erectile 
dysfunction, the AMC/RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2010) are fully 
complied with and satisfied.  The letter is 
to include proper notice of the information 
and evidence needed to substantiate service 
connection claims under all potential 
theories, including on both direct 
(including 38 C.F.R. §§ 3.303 and 3.304) 
and secondary bases (under 38 C.F.R. § 
3.310).  

2.  Thereafter, after affording the Veteran 
an appropriate amount of time to respond to 
the notice supplied as part of 1. above, 
the AMC/RO should adjudicate the issue of 
entitlement to service connection for 
erectile dysfunction.  This adjudication 
should be accomplished as part of a 
separate decision, unlike the decision 
previously offered as part of the April 
2010 SSOC.  This adjudication must include 
consideration of all of the evidence of 
record, including the Veteran's service 
treatment records, as well as all post-
service treatment records and examination 
reports (both VA and private).  If 
affording the Veteran a VA examination is 
deemed to be necessary, such an examination 
should be scheduled.  In the event the 
claim is denied, the Veteran must be 
afforded notice of his appellate rights.  

3.  The AMC/RO should thereafter 
readjudicate the issue of entitlement to 
SMC for loss of use of a creative organ.  
If the benefit sought on appeal remains 
denied, an updated SSOC should be issued to 
the Veteran and to his representative and 
he should be provided with an appropriate 
amount of time to respond.

4.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



